Title: July 24. 1796. Sunday.
From: Adams, John
To: 


       We are to have for a Preacher a Mr. Whitcomb.
       Billings is still cool and steady.
       In the 1st. Vol. of the Life of Petrarch page 52. it is said that Pope John the 22d believed that the Souls of the Just would not enjoy The Vision of God till after the Universal Judgment and the Resurrection of their Bodies. This Opinion is Priestleys and Price was much inclin’d to it. This Popes imprudent Endeavours to establish this Doctrine, produced an Insurrection of the Cardinals and Court of Rome—Decisions of the Doctors in Theology at Paris &c. and obliged the Pope to retract. Petrarch appears to have favoured his Opinion concerning The Vision of God.
       Went to Church Forenoon and Afternoon, and heard Mr. Whitcomb of Bolton.
      